Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 26, neither the original specification, claims nor figures describe pumping the first fluid to a first destination in the borehole and pumping the third fluid to a second destination in the borehole as recited in new claim 26.  Rather, paragraph [0019] in the original specification only states “to a first destination” and “to a second destination” but does not specify that the first and second destination are in the borehole.  As such, the limitations as recited in claim 26 contain subject matter which was not described in the original specification.
Regarding claim 28, the original specification always describes the first pressure being lower than the second pressure which is the opposite of the limitation in claim 28.
Regarding claim 29, the original specification and claims describe the second fluid as being a cleaning fluid and that water is the cleaning fluid.  As such, the limitation that the second fluid comprises a drilling fluid is not supported by the original specification.
 Regarding claim 30, there is no support in the original specification for the limitation, “drilling the borehole with the second fluid”.  The drilling is done with a drill, not a fluid.  Furthermore, it is the third fluid, the drilling mud, that is used rather than the second fluid which is recited in the unsupported claim 30.
Regarding claim 32, there is no support in the original specification for the limitation, “recirculating the first fluid to the second pump and pumping the first fluid to the borehole through the second pump”.  The original specification, figures and claim describe pumping the first fluid to the second pump and then to the borehole; there is no recirculation happening.  Recirculation is moving the fluid in a loop back to its starting position, and there is no recirculation occurring.  As such, the limitation is not supported by the original specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17, 20, 26-28, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fordyce et al. (U.S. Patent Pub. No. 2009/0183874).
Regarding claim 12, Fordyce et al. discloses a method comprising:
feeding a first fluid to a first pump (figure 1, reference #18 and lines leading to reference #56);
pumping the first fluid to the borehole through the first pump and a first discharge (figure 1, reference #56 and lines leading to reference #14);
feeding a second fluid to the first pump (figure 1, reference #30);
circulating a second fluid through the first pump and the first discharge to clean the first pump (figure 1, reference #30 through line 28 and pump 56 to bottom pump 16 and out vent 72I (it is noted that the flow of fluid 30 through the lines will flush the lines and pump of any other fluid or material out of the discharge vent which will clean out any other material from the lines and pump));
feeding a third fluid to the first pump (figure 1, reference #20);
pumping the third fluid to the borehole through the first pump and a second discharge (figure 1, reference #20 connected through pump 56 by lines to upper pump 16 representing second discharge from pump 56); and
isolating the first pump from the first fluid and the second fluid while feeding the third fluid to the first pump and pumping the third fluid to the borehole through the first pump (figure 1, reference #70C and 70D are valves that are closed to isolate the first fluid and the second fluid from the first pump while the third fluid is fed to the first pump 56 through line 26 and then to the borehole 14 which is isolated from the first and second fluid as explained in paragraph [0030]).
Regarding claim 13, Fordyce et al. discloses isolating the first pump from the first fluid and the third fluid (figure 1, reference #70C and 70F; [0030]) while feeding the second fluid to the first pump and 
Regarding claim 14, Fordyce et al. discloses isolating the first pump from the second fluid and the third fluid (figure 1, reference #70D and 70F; [0030]) while feeding the first fluid to the first pump and pumping the first fluid to the borehole through the first pump (figure 1, reference #14, 18, 28 and 56 with connection lines).
Regarding claim 15, Fordyce et al. discloses isolating the first pump from a second pump (figure 1, reference #56 isolated from top and bottom reference #16), and while the first pump is isolated from the second pump (figure 1, reference #56 remains isolated from reference #16):
redirecting the first fluid to the second pump (figure 1, see lines connecting reference #18 to top pump 16);
pumping the first fluid to the borehole through the second pump and the first discharge (figure 1, reference #18 pumped through top reference #16 and through line connected to first discharge that leads from bottom pump 16 to borehole 14);
redirecting the second fluid to the second pump (figure 1, reference #30 and lines connecting to top pump 16);
pumping the third fluid to the borehole through the second pump and a second discharge (figure 1, reference #20 through top pump 16 to line 29 and borehole 14).
It is noted that “isolating the first pump from a second pump” means the first pump and second pump are separate.  There is no requirement by the limitations of claim 15 that the fluids cannot first pass through the first pump.   As such, the reference reads on all the limitations of claim 15.
Regarding claim 16, Fordyce et al. discloses isolating the second pump from the first fluid and the third fluid (figure 1, reference #70C and 70F; [0030]) while redirecting the second fluid to the second 
Regarding claim 17, Fordyce et al. discloses isolating the second pump from the first fluid and the second fluid (figure 1, reference #70C and 70D; [0030]) while redirecting the third fluid to the second pump and pumping the third fluid to the borehole through the second pump (figure 1, reference #20 through reference #16 to reference #14).
Regarding claim 20, Fordyce et al. discloses wherein the first fluid and the third fluid are pumped to the borehole at different pressures (figure 1, reference #16, 18 and 20; [0027]).
Regarding claim 26, Fordyce et al. discloses wherein pumping the first fluid to the borehole through the first pump comprises pumping the first fluid to a first destination in the borehole (figure 1, see destination levels along reference #12), and pumping the third fluid to the borehole through the first pump comprises pumping the third fluid to a second destination in the borehole (figure 1, see reference #12 with different destination level).
Regarding claim 27, Fordyce et al. discloses further comprising pumping the first fluid at a first pressure to the borehole through the first pump and the first discharge (figure 1, reference #18 pumped by reference #56 to bottom line through bottom reference #16 to reference #14; [0023] (pumps 16 may provide different pressures); [0027]), and pumping the second fluid at a second pressure to the borehole through the first pump and the second discharge (figure 1, reference #30 pumped by reference #56 to top line through top reference #16 to reference #14; [0023] (pumps 16 may provide different pressures); [0027]).
Regarding claim 28, Fordyce et al. discloses wherein the first pressure is greater than the second pressure ([0023]-[0024]; [0027]).
Regarding claim 31, Fordyce et al. discloses operating the first pump as a backup pump to pump the third fluid to the borehole while a second pump is unavailable to pump the third fluid to the 
Regarding claim 32, Fordyce et al. discloses further comprising isolating the second pump from the second fluid and the third fluid (figure 1, reference #70D and 70F; [0030]) while recirculating the first fluid to the second pump and pumping the first fluid to the borehole through the second pump (figure 1, reference #14, 16 and 18).
 Claim(s) 12-17 and 20-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orban et al. (U.S. Patent Pub. No. 2016/0288368).
Regarding claim 12, Orban et al. discloses a method comprising:
feeding a first fluid to a first pump (figure 3, reference #306 and lines leading to reference #354);
pumping the first fluid to the borehole through the first pump and a first discharge (figure 3, reference #306 to first discharge reference #356; figure 1, fluid system pumps fluid to borehole reference #102);
feeding a second fluid to the first pump (figure 3, reference #302);
circulating the second fluid through the first pump and the first discharge to clean the first pump (figure 3, reference #302 through lines 346 and 352 and pump 354 to first discharge line 356 (it is noted that the flow of fluid 302 through the lines will flush the lines and pump of any other fluid or material out of the discharge line which will clean out any other material from the lines and pump));
feeding a third fluid to the first pump (figure 3, reference #301 to first pump 354 by lines 346 and 352);
pumping the third fluid to the borehole through the first pump and a second discharge (figure 3, reference #301 connected through pump 354 to second discharge reference #376; figure 1, fluid system pumps fluid to borehole reference #102); and

Regarding claim 13, Orban et al. discloses isolating the first pump from the first fluid and the third fluid (figure 3, reference #308 and 310; [0046]-[0047]) while feeding the second fluid to the first pump and circulating the second fluid through the first pump (figure 3, reference #302 to 346  to 352 and pump 354).
Regarding claim 14, Orban et al. discloses isolating the first pump from the second fluid and the third fluid (figure 3, reference #308 and 314; [0046]-[0049]) while feeding the first fluid to the first pump and pumping the first fluid to the borehole through the first pump (figure 3, reference #306 to 346 to 352 and pump 354 and then with fluid system 112 to borehole 102 as shown in figure 1).
Regarding claim 15, Orban et al. discloses isolating the first pump from a second pump (figure 3, reference #354 isolated from reference #372 by reference #366 and 368), and while the first pump is isolated from the second pump (figure 3, reference #354 remains isolated from reference #372 by valve 368):
redirecting the first fluid to the second pump (figure 3, reference #306 to line 364 to pump 372);
pumping the first fluid to the borehole through the second pump and the first discharge (figure 3, reference #306 pumped through reference #372 to first discharge 356; figure 1, fluid system pumps fluid to borehole reference #102);
redirecting the second fluid to the second pump (figure 3, reference #302 to reference #364 to pump 372);

It is noted that “isolating the first pump from a second pump” means the first pump and second pump are separate.  There is no requirement by the limitations of claim 15 that the fluids cannot first pass through the first pump.   As such, the reference reads on all the limitations of claim 15.
Regarding claim 16, Orban et al. discloses isolating the second pump from the first fluid and the third fluid (figure 3, reference #308 and 310; [0046]-[0049]) while redirecting the second fluid to the second pump and circulating the second fluid through the second pump (figure 3, reference #302 through reference #346 to 340 to 364 to pump 372).
Regarding claim 17, Orban et al. discloses isolating the second pump from the first fluid and the second fluid (figure 3, reference #308 and 314; [0046]-[0049]) while redirecting the third fluid to the second pump and pumping the third fluid to the borehole through the second pump (figure 3, reference #304 connected through pump 372; figure 1, fluid system pumps fluid to borehole reference #102).
Regarding claim 20, Orban et al. discloses wherein the first fluid and the third fluid are pumped to the borehole at different pressures (figure 3, reference #354 and 372; [0034]-[0035]; [0054]).
Regarding claim 21, Orban et al. discloses wherein the first fluid is a cement slurry (figure 3, reference #306 combines with reference #326 to create cement slurry; [0045]).
Regarding claim 22, Orban et al. discloses wherein the third fluid is a drilling mud (figure 3, reference #304; [0048]).
Regarding claim 23, Orban et al. discloses wherein the second fluid is water (figure 3, reference #302; [0048]).
Regarding claim 24, Orban et al. discloses wherein the first fluid is a cement slurry and the third fluid is a drilling fluid (figure 3, reference #304; reference #306 combines with reference #326 to create cement slurry; [0045]; [0048]).
Regarding claim 25, Orban et al. discloses wherein the first fluid is a cement slurry, the second fluid is water, and the third fluid is a drilling mud (figure 3, reference #302 and 304; reference #306 combines with reference #326 to create cement slurry; [0045]; [0048]).
Regarding claim 27, Orban et al. discloses further comprising pumping the first fluid at a first pressure to the borehole through the first pump and the first discharge, and pumping the second fluid at a second pressure to the borehole through the first pump and the second discharge (figure 1, reference #102 and 112; figure 3, reference #354 and 372; [0034]-[0035]; [0054]).
Regarding claim 28, Orban et al. discloses wherein the first pressure is greater than the second pressure (figure 3, reference #354 and 372; [0034]-[0035]; [0054]).
Regarding claim 29, Orban et al. discloses wherein the first fluid comprises a cement slurry and the second fluid comprises a drilling mud (figure 3, reference #302 combines with reference #326 to create cement slurry; reference #304; [0045]; [0048]).
Regarding claim 30, Orban et al. discloses cementing a casing within the borehole with the first fluid (figure 1, reference #102, 110 and 112 with fluid being cement that is flown to borehole as described in the cement-mixing mode of paragraphs [0050], [0054]-[0055]) and drilling the borehole with the second fluid (figure 1, reference #102, 110 and 112 (mud-mixing mode); [0068]).
Regarding claim 31, Orban et al. discloses operating the first pump as a backup pump to pump the third fluid to the borehole while a second pump is unavailable to pump the third fluid to the borehole (figure 3, reference #354 operates as backup pump to pump fluid 304 while reference #372 may be unavailable) (it is noted that “backup pump” is just a label and there is no further distinguishing structural limitations that identifies the first pump as a backup pump).
Regarding claim 32, Orban et al. discloses further comprising isolating the second pump from the second fluid and the third fluid (figure 3, reference #308 and 314; [0046]-[0049]) while recirculating the first fluid to the second pump and pumping the first fluid to the borehole through the second pump (figure 3, reference #306 connected through pump 372 with recirculating line 356; figure 1, fluid system pumps fluid to borehole reference #102 and 110).
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. Applicant argues Fordyce fails to disclose that the system supplies the proppant from the proppant supply source 20 into the borehole via the boost pump 56 while also isolating the boost pump 56 from the frac fluid and the fluid source 30 because the reference appears to utilize the frac fluid or fluid source 30 to assist with carrying the fluid from the proppant source 20 as explained in paragraphs 4 and 18.  Examiner finds this argument unpersuasive.  As explained above, shown in figure 1 by closing valves 70C and 70D, and explained in paragraph [0030] valves 70C and 70D are isolation valves that compartmentalize the individual fluid lines, meaning the first, second and third fluids are all isolating and compartmentalized from each other such that the first pump is isolated from the first fluid and second fluid while the third fluid is fed to the first pump and borehole. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774